          Case 7:20-cv-02777-CS Document 35 Filed 11/04/20 Page 1 of 1
                                                                               225 Broadway, Suite 613
 THE LAW OFFICES OF                                                            New York NY 10007

 PETERSVERD                                                                    2  646-751-8743
                                                                                � 212-964-9516
           PLLC---
                                                                                m psverd@sverdlawfirm.com
                                                                                G www.sverdlawfirm.com
November 4, 2020


Honorable Cathy Seibel, US.DJ.
Courtroom 621
Charles L. Brieant United States Courthouse
300 Quarropas Street
White Plains, NY 10601




                    Re:    Harty v. GGP RC Westchester MM LLC
                           Case No. 7:20-CV-02777 (CS)
                          NOTICE OF SETTLEMENT




Dear Judge Seibel:

        The undersigned is attorney of record for Plaintiff, Owen Harty in the above referenced
matter. Plaintiff has reached a settlement with the Defendant who is now represented by
Attorney Jordan Schwartz, Esq. The parties request that the motion for default judgment
returnable November 6, 2020 at 4:30 pm, before Your Honor, be adjourned for thirty days, by
which time a stipulation of voluntary discontinuance should have been filed.



       Thank you for your courtesy in this matter.


Very truly yours,



Peter Sverd, Esq.

cc. Jordan Schwartz, Esq. by ecf
